ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered in this cause on October 22, 1974 (302 So.2d 476) affirming the judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
WHEREAS, on review of said judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed January 21, 1976, 327 So.2d 13 and mandate now lodged in this court quashed this court’s judgment and remanded the cause;
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on November 18, 1974 is withdrawn, this court’s judgment filed October 22, 1974 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the judgment of the circuit court is reversed and the cause is remanded for jury trial on appellant’s counterclaim. Costs allowed shall be taxed in the trial court (Rule 3.16b, F.A.R.).